Title: General Post Office: Appointment of Franklin and Hunter, 10 August 1753
From: General Post Office
To: 


August 10th: 1753
Ordered that Mr. Benjamin Franklin, of Philadelphia, in Pensylvania, and Mr. William Hunter of Williamsburgh, in Virginia, be appointed Deputy Postmasters and Managers of all His Majesty’s Provinces and Dominions, on the Continent of North America, in the stead of Elliott Benger Esqr: Deceased, to commence this day, at an Allowance or Salary of £600 per annum to be paid out of the Money arising from the Postage of Letters passing and repassing through the said provinces and Dominions of North America.
In the margin: For their Commissions, vide, Commission Book.
